Blandford, Justice.
This case originated in the county court, and was carried to the superior court by certiorari. Clack was a general judgment creditor of Dennis. Mrs. Singleton rented to Dennis for the year 1886 a certain plantation she owned, for a certain number of pounds of cotton. Dennis delivered to her the cotton, or a portion of it, and after this delivery Clack caused his general judgment execution to be levied upon the cotton. The county court held that it was subject to Clack’s judgment, and this was affirmed by the judge of the superior court. We think this was manifest error. The act of December 22, 1884, (acts, 1884-5, p. 91,) covers this case. It is there expressly enacted that, where the landlord stipulates that he shall receive for the rent of the land a part of the crop raised thereon, and the tenant, in discharge of the rent, turns over and delivers to *524the landlord the part of the crop agreed on, “ said articles so turned over and delivered shall be discharged from the lien of any judgment, decree, or other process whatsoever, against said tenant.”
See also the case of Durdin vs. Hill, 75 Ga. 228.
Judgment reversed.